Information to identify the case:
Debtor 1              Casey Michelle Clifton                                            Social Security number or ITIN        xxx−xx−7842
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Alabama
                                                                                        Date case filed for chapter 7 August 3, 2021
Case number:          21−31317


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                         10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

No one in the bankruptcy clerk's office may give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Casey Michelle Clifton

2.      All other names used in the
        last 8 years

3.     Address                               509 Clayton Street Apt. B
                                             Montgomery, AL 36104

4.     Debtor's attorney                     David Weston                                           Contact phone 334−265−4477
                                             T. David Weston, LLC.
       Name and address                      7515 Halcyon Pointe Drive                              Email: leslie@davidweston.org
                                             Montgomery, AL 36117

5.     Bankruptcy trustee                    Carly B Wilkins                                        Contact phone 334−269−0269
                                             Carly B. Wilkins, P.C
       Name and address                      560 South McDonough Street                             Email: cwilkins@cbwlegal.com
                                             Suite A
                                             Montgomery, AL 36104
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Casey Michelle Clifton                                                                                                   Case number 21−31317


6. Bankruptcy clerk's office                      One Church Street                                  Hours open:
                                                  Montgomery, AL 36104                               8:30 AM − 4:00 PM
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                       Contact phone 334−954−3800
    in this case at this office or online at
    https://pacer.uscourts.gov.
                                                                                                     Date: August 4, 2021

7. Meeting of creditors                           September 17, 2021 at 09:00 AM                     Location:

    Debtors must attend the meeting to be         The meeting may be continued or                    Appear by Video − Montgomery 7,
    questioned under oath. In a joint case,       adjourned to a later date. If so, the date         https://www.zoomgov.com/j/16179724435
    both spouses must attend. Creditors may
    attend, but are not required to do so.        will be on the court docket.
                                                  Valid photo identification required.
                                                  No cell phones or cameras will be allowed in
                                                  the building.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to                     Filing deadline: November 16, 2021
                                               discharge or to challenge whether
    The bankruptcy clerk's office must receive certain debts are dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                  Filing deadline: 30 days after the conclusion of
                                                  The law permits debtors to keep certain property   the meeting of creditors
                                                  as exempt. If you believe that the law does not
                                                  authorize an exemption claimed, you may file an
                                                  objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                  that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                  receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                          page 2
